Citation Nr: 0434296	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for heart disease, to 
include as secondary to service-connected post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  His military records show that he served in the 
European Theater of Operations during the Second World War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claim of entitlement to service connection for 
heart disease.  During the course of the appeal, the issue 
was expanded to include service connection for heart disease 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).

A motion to advance this case on the docket, has been granted 
by the Board for good cause shown.   38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2004).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

The Board notes that the veteran has not been provided with a 
VA examination to obtain a medical nexus opinion addressing 
the veteran's claim of entitlement to service connection for 
heart disease.  The case should therefore be remanded so that 
the veteran may be scheduled for a medical examination.  See 
38 C.F.R. § 3.159; Charles v. Principi, 16 Vet. App. 370 
(2002).

The veteran is currently service-connected for PTSD, hearing 
loss, and tinnitus.  A review of the veteran's private 
medical records associated with his claims folder shows that 
he had a history of treatment for heart disease beginning in 
1993, and that his private cardiologist, W. R. Storer, M.D., 
who is a Fellow of the American College of Cardiology (FACC), 
expressed his professional opinion in correspondence dated in 
July 2003 and May 2004 that he believed it was as likely as 
not that the veteran's service-connected PTSD played a 
contributory role towards the development of his heart 
disease. The VA examiner should provide an opinion as to 
whether the veteran's heart disease is related to his active 
military service or to his service-connected PTSD, to include 
if the service-connected PTSD has aggravated his heart 
disease and, if so, the degree to which it is aggravated 
beyond that which would be normal for a patient with heart 
disease who does not additionally suffer from PTSD.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The VA physician who 
examines the veteran pursuant to this remand should consider 
Dr. Storer's opinion, as well as the veteran's medical 
history, when providing the nexus opinion, and offer a 
detailed rebuttal if the opinion provided does not concur 
with the private cardiologist's opinion.  

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The claims file must be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other 
applicable legal precedent.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

2.  The veteran should be scheduled for 
a VA medical examination by the 
appropriate specialist.  All tests 
deemed appropriate by the examiner 
should be performed.  The veteran's 
claims folder must be reviewed in 
conjunction with the examination.  The 
examiner must consider the opinion of 
the veteran's private cardiologist, Dr. 
Storer.  Following the examination, the 
VA physician must provide a nexus 
opinion regarding the veteran's heart 
disease, with a rationale for all 
opinions provided and answer the 
following questions:

(a.)  Is the veteran's heart 
disease related to his active 
military duty?

(b.)  If the answer to the 
aforementioned question is 
negative, the VA examiner must 
provide an opinion as to whether 
the veteran's service-connected 
PTSD played a contributory role 
towards the development of heart 
disease.  If the VA physician 
does not concur with Dr. Storer's 
opinion, he/she should state with 
specificity the reasons why 
he/she disagrees with the private 
cardiologist's conclusions.

(c.)  If the VA examiner does not 
find that the veteran's service-
connected PTSD played any 
contributory role towards the 
development of his heart disease, 
the examiner must state whether 
the veteran's service-connected 
PTSD aggravated the veteran's 
nonservice-connected heart 
disease.  If such aggravation due 
to PTSD is found, the examiner 
should quantify the severity to 
which the veteran's PTSD has made 
his heart disease worse.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for 
heart disease, to include as secondary to 
service-connected PTSD, must be 
readjudicated.  In this regard, the RO 
must also consider whether the veteran 
may be entitled to VA compensation for 
aggravation of a nonservice-connected 
disability by a service-connected 
disability, pursuant to Allen v. Brown, 
7 Vet. App. 439 (1995).  If the benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 80 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 


	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


